 


109 HR 4426 IH: To designate the United States Courthouse to be constructed in Jackson, Mississippi, as the 
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4426 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Thompson of Mississippi introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To designate the United States Courthouse to be constructed in Jackson, Mississippi, as the R. Jess Brown United States Courthouse. 
 
 
1.FindingsCongress finds the following: 
(1)R. Jess Brown was more than an attorney; he was a champion for justice in Mississippi throughout the civil rights era and among the few black attorneys in the entire State to actively practice civil rights law. 
(2)R. Jess Brown was instrumental in breaking barriers as the first attorney to file a civil suit on behalf of African Americans in Mississippi, as well as the attorney to file the case on behalf of James Meredith against the University of Mississippi. 
(3)Brown’s mission was to confront racial injustice through education. 
(4)Before deciding to pursue law, Brown trained minds as a professor at Alcorn College, and later as a high school teacher in the Jackson Public School system. 
(5)In 1948, R. Jess Brown served as a plaintiff in the case against the Jackson School Board for fairness between black and white teachers’ salaries. 
(6)R. Jess Brown left an indelible legacy as a humanitarian, educator, and attorney. 
2.DesignationThe United States Courthouse to be constructed at the site bounded on the north by Court Street, on the west by West Street, on the south by South Street, and on the east by President Street in Jackson, Mississippi, shall be known and designated as the R. Jess Brown United States Courthouse. 
3.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the courthouse referred to in section 1 shall be deemed to be a reference to the R. Jess Brown United States Courthouse. 
 
